Citation Nr: 0215802	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for lumbago and 
degenerative disease of the lumbar spine, currently evaluated 
as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from June 1943 to November 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that determination, the RO denied 
the appellant's claim for an evaluation in excess of 40 
percent for lumbago and degenerative disease of the lumbar 
spine.  

In his May 2000 substantive appeal, the appellant indicated 
he wanted to testify at a hearing before a Member of the 
Board in Washington, D.C.  The Board scheduled a hearing for 
December 2002.  The appellant filed a statement in October 
2002 canceling that hearing.  

When he filed this claim, AMVETS represented the appellant.  
In May 2002, AMVETS informed VA and the appellant of its 
decision to withdraw as the appellant's representative.  A 
representative may withdraw as representative in an appeal at 
any time prior to certification of the appeal to the Board by 
providing written notice to the appellant and the agency of 
original jurisdiction.  See 38 C.F.R. § 20.608(a) (2002).  
The RO certified this case to the Board in August 2002.  
Thus, the former representative withdrew in a timely and 
correct manner.  The veteran has not appointed another 
representative.


FINDINGS OF FACT

1.  The appellant's lumbago and degenerative disease of the 
lumbar spine is manifested by severe lumbosacral strain with 
arthritic findings and marked limitation of forward bending.  

2.  The appellant's lumbar spine disability does not present 
an exceptional or unusual disability picture with marked 
interference with employment or frequent hospitalization.


CONCLUSION OF LAW

The criteria for an increased disability rating for lumbago 
and degenerative disease of the lumbar spine, currently 
evaluated as 40 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and of the responsibilities of VA and 
the claimant with respect to presenting or obtaining 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims and provide notice of who is 
responsible for obtaining the evidence.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran filed his claim seeking an increase 
in November 1999.  In his statement, he reported that he had 
treatment at the Memphis VAMC and asked the RO to get his 
treatment records from there.  The RO immediately obtained 
the veteran's up-to-date VA treatment records and scheduled 
him for an examination.  As this claim has developed, the 
veteran has been accorded two VA examinations, and his VA 
treatment records have been obtained.  In a May 2000 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  In a May 2002 supplemental statement 
of the case, the RO discussed the notice and assistance 
obligations imposed by the VCAA, the evidence considered, and 
the analysis of the claim.  In the circumstances of this 
case, there is no indication that additional notification of 
the types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  Although the RO has not specifically 
told the veteran it would obtain his VA treatment records, it 
has, in fact, done so.  When a claimant demonstrates actual 
knowledge of what evidence is required to substantiate his 
claim and actual knowledge that it is VA's responsibility to 
get the evidence, requiring the RO to first notify him that 
it will obtain his records before doing so is to exalt form 
over substance.  The veteran here showed that he was aware 
that VA should and could obtain his VA treatment records, and 
VA did, in fact, obtain those records.  He reported no 
private treatment, so there was no need to ask him for 
releases for such records.  Any failure to notify him of the 
respective responsibilities of VA and the claimant is, at 
most, harmless error.  The RO having developed the evidence, 
and having informed the appellant that it had the evidence 
and had considered it in the rating decisions and statements 
of the case satisfies the requirement that he be informed of 
what is needed and what has been developed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his claim, the appellant indicated that he had received 
treatment at the Memphis VA Medical Center.  The record 
includes copies of treatment records from that facility.  The 
appellant has not identified any other sources of treatment.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in January and November 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful and concludes that the 
requirements of the VCAA have been substantially met by the 
RO. 

II.  Analysis

The appellant was discharged from service in June 1943 due to 
chronic bilateral lumbago that had existed prior to service.  
Service connection was initially established for lumbago by a 
February 1944 rating decision and rated 10 percent disabling.  
That rating was reduced at an April 1945 rating decision to 
noncompensable, and continued at that level until a November 
1993 rating decision, when it was increased to 10 percent.  
In September 1995 and September 1998 rating decisions, the 
rating was increased to 20 percent disabling and 40 percent 
disabling, respectively.  

In November 1999, the appellant filed this claim seeking an 
evaluation greater than 40 percent disabling.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. § 4.1 (2001); Peyton v. Derwinski, 1 Vet. App. 282 
(1991). 

The disability is currently rated under the criteria of 
Diagnostic Code 5295, for lumbosacral strain, which provides 
for no more than the current 40 percent evaluation.  See 
38 C.F.R. § 4.71a (2001) (a 40 percent evaluation may be 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion).  This evaluation 
accurately compensates the appellant for the disability here 
at issue, for the VA examinations in January and November 
2000 showed severe lumbosacral strain and spondylosis, with 
arthritic findings, limitation (although not complete loss) 
of lateral motion (10 degrees lateral flexion bilaterally in 
November 2000), and marked limitation of forward bending 
(about 30 degrees flexion in November 2000).  

A complete evaluation of the disability requires that the 
Board consider the functional loss due to pain associated 
with any limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (criteria of 
Diagnostic Code 5295 includes evaluation of limitation of 
motion).  Because the maximum rating has already been 
assigned, though, consideration of functional loss due to 
pain cannot be used to assigned an evaluation in excess of 40 
percent pursuant to that diagnostic code.  Cf. VAOPGCPREC 36-
97 (VA must consider functional loss under a diagnostic code, 
even where rating corresponds to the maximum rating under 
another diagnostic code).  

The disability might alternatively be evaluated under 
Diagnostic Code 5003 for degenerative arthritis or under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  These criterion, though, provide for no more than the 
current rating and cannot be used to assign an evaluation in 
excess of 40 percent.  See 38 C.F.R. § 4.71a (2001) (a 40 
percent evaluation may be assigned for severe limitation of 
motion).  

Other criteria under which the disability might be evaluated 
include Diagnostic Code 5285 for residuals of a fracture of a 
vertebra, or Diagnostic Code 5286 or 5289 for ankylosis of 
the lumbar spine.  See 38 C.F.R. § 4.71a (2001).  However, 
the evidence, including the VA examinations in January and 
November 2000 and the VA clinical records, do not indicate 
that the appellant's lumbar spine has residuals from a 
fracture or ankylosis.  Thus, the disability will not be 
rated pursuant to these criteria.  

Although a higher disability rating is available under 
Diagnostic Code 5293, intervertebral disc syndrome, the 
veteran does not have intervertebral disc syndrome.  Thus, 
Diagnostic Code 5293 is not for application.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).  In this case, there is no evidence that lumbar spine 
disability has in any way interfered with employment, or 
resulted in frequent hospitalizations.  There is no earning 
capacity impairment alleged as due exclusively to the 
service-connected disability, nor have frequent 
hospitalizations for that disability been asserted or 
demonstrated.  In short, the rating assigned for the service-
connected disability at issue fully compensates the veteran 
for the loss in earning capacity attributable solely to that 
disability.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
disability rating for lumbago and degenerative disease of the 
lumbar spine, currently evaluated as 40 percent disabling.  



ORDER

An increased disability evaluation for lumbago and 
degenerative disease of the lumbar spine, currently evaluated 
as 40 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

